Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to claim listing filed 01/27/2021. Claims 1-24 are currently pending.
Drawings
The drawings were received on 01/27/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderah et al. (USPGPUB No. 2017/0344451 A1, hereinafter referred to as Vanderah).
Referring to claim 1, Vanderah discloses a system for connecting a peripheral device {system “RTU 102” connects to peripheral device(s) “field device 104”, see Fig. 1, [0033].} to one of a plurality of host computers to transfer data therebetween comprising {although one :
a first peripheral device connected {“field device 104”, see Fig. 1, [0033]} to a first peripheral connected device {“one or more operator display screens and/or application”, see Fig. 1, [0034]};
a first host computer {“Remote terminal units (RTUs) and/or flow computers”, see Fig. 1, [0025]} connected to a first host connected device {“one or more operator display screens and/or applications”, see Fig. 1, [0034]};
wherein the first peripheral connected device is configured to scan for available host connected devices {“I/O scanning and/or other communications”, see Fig. 1, [0051].} and identify on the first peripheral connected device the available host connected devices found in the scan {identifying “step 2508” (see Fig. 25 “identification value for termination module 404”, [0117] first 2 lines}, and wherein the first host connected device is selectable at the first peripheral connected device {“selectively separable from the signal conditioning card 418”, see Fig. 4, [0054]}, wherein selecting the first host connected device causes the first peripheral connected device to pair with the first host connected device establishing a first connection allowing data {“conditioning circuits 1506 for each of the channels”, see Fig. 15, [0096]} to transfer between the first peripheral device and the first host computer {“backplane connector 1502”, see Fig. 15, [0096]}.

As per claim 2, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral device is connected to the first peripheral connected device via a first USB connection {“USB link 300”, see Fig. 3, [0047]}, the first host computer is connected to the first host connected device via a second USB connection {“modules are synced using the USB link” as the backplane 300 comprises multiple connections, [0047]}.

As per claim 3, the rejection of claim 1 is incorporated and Vanderah discloses wherein {Examiner’s note: the “or” term for two types of connection is treated as Markush claim, thus the reference only needs to recite one limitation to meet the claim.} the first peripheral connected device and the first host connected device transfer data between the first peripheral device and the first host computer via a wired {“modules are synced using the USB link” as the backplane 300 comprises multiple connections, [0047] or wireless connection.

As per claim 4, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device and the first host connected device transfer data between the first peripheral device and the first host computer via a wireless connection {“in accordance with WirelessHART”, see Fig. 1, [0037]}.

As per claim 5, the rejection of claim 1 is incorporated and Vanderah discloses further comprising: 
a second host computer {“Remote terminal units (RTUs) and/or flow computers”, see Fig. 1, [0025]} connected to a second host connected device {“one or more operator display screens and/or applications”, see Fig. 1, [0034]},
wherein selecting the second host connected device {“selectively separable from the signal conditioning card 418”, see Fig. 4, [0054]} causes the first peripheral connected device to pair with the second host connected device establishing a second connection allowing the data {“conditioning circuits 1506 for each of the channels”, see Fig. 15, [0096]} to transfer between the first peripheral device and the second host computer {“backplane connector 1502”, see Fig. 15, [0096]}.

As per claim 6, the rejection of claim 5 is incorporated and Vanderah discloses further comprising:
a second peripheral device connected {“field device 104”, see Fig. 1, [0033]} to a second peripheral connected device {“one or more operator display screens and/or application”, see Fig. 1, [0034].}, wherein the first host connected device and the second host connected device are selectable at the second peripheral connected device {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]}.

As per claim 7, the rejection of claim 1 is incorporated and Vanderah discloses further comprising: 
a second peripheral device connected {“field device 104”, see Fig. 1, [0033]} to a second peripheral connected device {“one or more operator display screens and/or application”, see Fig. 1, [0034].}, wherein the first host connected device is selectable at the second peripheral connected device {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]}.

As per claim 8, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device comprises a screen {“one or more operator display screens and/or applications”, see Fig. 1, [0034]}, wherein the available host connected devices are displayed on the screen {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]}.

As per claim 9, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device comprises a screen {“one or more operator display screens and/or applications”, see Fig. 1, [0034]}, wherein data generated by the first peripheral device is displayed on the screen {“configure and/or calibrate devices within the example control system 100”, see Fig. 1, [0034]}.

As per claim 10, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first peripheral connected device comprises a storage medium {“RAM” example different types of memory, , wherein data generated by the first peripheral device is stored in the storage medium of the first peripheral connected device {“temporarily buffering, and/or for caching of the information”, [0115]}.

Referring to claims 11-22 are method claims reciting claim functionality corresponding to the system claims of claims 1-10, respectively, thereby rejected under the same rationale as claims 1-10 recited above. 

Referring to claims 23-24 are method claims reciting claim functionality corresponding to the system claims of claims 1-2, respectively, thereby rejected under the same rationale as claims 1-2 recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 20090063744 A1, US 9497787, US 9015381, US 20180225230 and US 20180254650 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184